Exhibit 10.4

EXECUTION VERSION

THIRD AMENDED AND RESTATED INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT

by and between

E.I. DU PONT DE NEMOURS AND COMPANY

and

THE CHEMOURS COMPANY FC, LLC and THE CHEMOURS COMPANY TT, LLC

Dated as of January 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I   DEFINITIONS AND INTERPRETATION   

Section 1.1

 

Definitions

     4   

Section 1.2

 

References; Interpretation

     11    Article II    GRANTS OF RIGHTS   

Section 2.1

 

License to Chemours of DuPont Licensed IP

     11   

Section 2.2

 

Licenses to DuPont of CHEMOURS FC and CHEMOURS TT Licensed Patents

     15   

Section 2.3

 

Reservation of Rights

     18   

Section 2.4

 

Analytical Methods; Instruments and Tools

     18    Article III    PROSECUTION AND MAINTENANCE; OWNERSHIP   

Section 3.1

 

Responsibility and Cooperation

     19   

Section 3.2

 

Failure to Prosecute or Maintain

     19   

Section 3.3

 

Sale of Licensed Patents by Licensor

     21   

Section 3.4

 

Ownership

     21   

Section 3.5

 

No Additional Obligations

     21    Article IV    ENFORCEMENT   

Section 4.1

 

Notification

     22   

Section 4.2

 

Defense and Enforcement

     22   

Section 4.3

 

Cooperation

     22   

Section 4.4

 

Settlements

     23   

Section 4.5

 

Costs, Expenses, and Damages

     23   

Section 4.6

 

Patent Challenge Provision

     23    Article V    DISCLAIMERS; LIMITATIONS OF LIABILITY; OTHER COVENANTS
  

Section 5.1

 

Disclaimer

     24   

Section 5.2

 

Limitations on Liability

     25   

Section 5.3

 

Compliance

     25   

 

1



--------------------------------------------------------------------------------

Article VI   CONFIDENTIALITY   

Section 6.1

 

Disclosure and Use Restrictions

     25   

Section 6.2

 

Notification by the Receiving Party

     27   

Section 6.3

 

DuPont Licensed Engineering and Process Standards and Policies

     27   

Section 6.4

 

Transfer of Know-How

     27   

Section 6.5

 

Survival

     27    Article VII    TERM   

Section 7.1

 

Term

     28   

Section 7.2

  Termination of Licenses to the DuPont Licensed Engineering Process Standards
and Policies for Change of Control      28    Article VIII    MISCELLANEOUS   

Section 8.1

 

Amendment

     29   

Section 8.2

 

Waiver

     29   

Section 8.3

 

Complete Agreement

     29   

Section 8.4

 

Assignment

     29   

Section 8.5

 

Severability

     30   

Section 8.6

 

Notices

     30   

Section 8.7

 

Notifications and Elections with respect to CHEMOURS FC and CHEMOURS TT

     31   

Section 8.8

 

Governing Law

     31   

Section 8.9

 

Specific Performance

     31   

Section 8.10

 

Dispute Resolution

     32   

Section 8.11

 

Bankruptcy

     32   

Section 8.12

 

Title and Headings

     32   

Section 8.13

 

Counterparts

     32   

Section 8.14

 

Expenses

     32   

Section 8.15

 

Parties in Interest

     32   

Section 8.16

 

Construction

     33   

Section 8.17

 

Relationship of the Parties

     33   

 

2



--------------------------------------------------------------------------------

List of Schedules

 

Appendix I Certain Definitions Appendix II Dispute Resolution Schedule A
Products and Fields Schedule A-2 Certain Technical Definitions Schedule B
Consulting Businesses Activities Schedule C CHEMOURS FC Licensed Patents
Schedule D CHEMOURS TT Licensed Patents Schedule E DuPont Licensed Engineering
and Process Standards and Policies Schedule F DuPont Licensed Notebooks Schedule
G DuPont Licensed Patents Schedule H DuPont Licensed Reports Schedule I
Toxicological Reports Schedule J Sites for Engineering Models and Databases
Schedule K DuPont Retained Names

 

3



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT

This THIRD AMENDED AND RESTATED INTELLECTUAL PROPERTY CROSS LICENSE AGREEMENT
(this “Agreement”), dated as of January 1, 2015 (the “Effective Date”), is
entered into by and between E. I. du Pont de Nemours and Company (“DuPont”), a
Delaware corporation, The Chemours Company FC, LLC, a Delaware limited liability
company with address at 1209 Orange Street, Wilmington, DE, 19801, U.S.A.
(“CHEMOURS FC”), and The Chemours Company TT, LLC, a Pennsylvania limited
liability company with address at 116 Pine Street, 3rd Floor, Suite 320,
Harrisburg, PA, 17101, U.S.A. (“CHEMOURS TT”) (each of DuPont, CHEMOURS FC and
CHEMOURS TT, a “Party” and collectively, the “Parties”).

RECITALS

WHEREAS, the Parties and certain of their Affiliates will enter into that
certain Separation Agreement, to be dated June 26, 2015, (the “Separation
Agreement”); and

WHEREAS, as of the Effective Date, DuPont has rights to certain Intellectual
Property that is necessary or useful with respect to the Chemours Business, and
CHEMOURS FC and CHEMOURS TT have rights to certain Intellectual Property that is
necessary or useful with respect to DuPont’s retained businesses, and, in
contemplation of the Separation Agreement, DuPont wishes to grant to CHEMOURS FC
and CHEMOURS TT, and CHEMOURS FC and CHEMOURS TT wish to grant to DuPont, a
license to certain of such Intellectual Property, in each case as and to the
extent set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings ascribed to such terms in this Agreement, including as specified in
this Section 1.1, Appendix I and Schedule A and Schedule A-2.

(a) “Abandoning Party” has the meaning set forth in Section 3.2.

(b) “Agreement” has the meaning set forth in the Preamble.

(c) “Analytical Methods” means analytical methods and test protocols which may
be useful to measure composition and properties (e.g., physical, mechanical,
thermal, viscoelastic, viscometric, spectroscopic, etc., including modifications
of the foregoing analytical methods and test protocols) used by CHEMOURS TT or
CHEMOURS FC or otherwise in CHEMOURS TT’s or CHEMOURS FC’s possession as of the
Effective Date. For the avoidance of doubt, all Analytical Methods shall be
deemed to be Licensed Know-How (without limiting Section 2.4(b)).

 

4



--------------------------------------------------------------------------------

(d) “Challenged Party” has the meaning set forth in Section 4.6(a).

(e) “Challenged Patent” has the meaning set forth in Section 4.6(a).

(f) “Challenging Party” has the meaning set forth in Section 4.6(a).

(g) “Change of Control” means (i) the direct or indirect acquisition, by any
Person or group of Persons acting in concert, whether by merger, reorganization,
consolidation, sale, operation of law or otherwise, in one transaction or any
related series of transactions, of control of such Party or (ii) the sale,
transfer or disposition by such Party, in one transaction or any related series
of transactions, of all or substantially all of such Party’s assets, in each
case other than to a Subsidiary of such Party (but only for so long as such
Subsidiary remains a Subsidiary of such Party). For the purposes of this
definition, “control” shall have the meaning ascribed to such term in the
definition of “Affiliate” herein.

(h) “Chemours Assets” shall have the meaning set forth in the Separation
Agreement; provided that, for clarity, with respect to any period prior to the
effective date of the Separation Agreement, the term “Chemours Assets” hereunder
shall be deemed to have the meaning set forth in the Separation Agreement as of
the effective date thereof (as may be modified or amended from time to time in
accordance with the terms thereof).

(i) “Chemours Business” shall have the meaning set forth in the Separation
Agreement; provided that, for clarity, with respect to any period prior to the
effective date of the Separation Agreement, the term “Chemours Business”
hereunder shall be deemed to have the meaning set forth in the Separation
Agreement as of the effective date thereof (as may be modified or amended from
time to time in accordance with the terms thereof).

(j) “Chemours End-Uses” means, with respect to each Chemours Product, those
End-Uses of such Chemours Product set forth in Schedule A in the column labelled
“Use Field”. For clarity, the Chemours End-Uses shall not include anything in
the Excluded Products and Fields.

(k) “Chemours Exclusive End-Uses” means, with respect to each Chemours Product,
the Chemours End-Uses of such Chemours Product that are designated as
“exclusive” in the column labelled “Use Field” in Schedule A, only as and to the
extent so designated and subject to such limitations set forth on Schedule A
with respect thereto. For clarity, the Chemours Exclusive End-Uses shall not
include any Chemours Non-Exclusive End-Uses or anything in the Excluded Products
and Fields.

(l) “Chemours Exclusive Make & Sell Products” means those Chemours Products that
are designated as “exclusive” in the column labelled “Make & Sell Field” in
Schedule A, only as and to the extent so designated and subject to such
limitations set forth on Schedule A with respect thereto. For clarity, the
Chemours Exclusive Make & Sell Products shall not include any Chemours
Non-Exclusive Make & Sell Products or anything in the Excluded Products and
Fields.

(m) “CHEMOURS FC” has the meaning set forth in the Preamble.

 

5



--------------------------------------------------------------------------------

(n) “CHEMOURS FC Licensed Patents” means the Patents that are set forth on
Schedule C.

(o) “Chemours Non-Exclusive End-Uses” means, with respect to each Chemours
Product, the Chemours End-Uses of such Chemours Product that are designated as
“non-exclusive” in the column labelled “Use Field” in Schedule A, only as and to
the extent so designated and subject to such limitations set forth on Schedule A
with respect thereto. For clarity, the Chemours Non-Exclusive End-Uses shall not
include anything in the Excluded Products and Fields.

(p) “Chemours Non-Exclusive Make & Sell Products” means those Chemours Products
that are designated as “non-exclusive” in the column labelled “Make & Sell
Field” in Schedule A, only as and to the extent so designated and subject to
such limitations set forth on Schedule A with respect thereto. For clarity, the
Chemours Non-Exclusive Make & Sell Products shall not include anything in the
Excluded Products and Fields.

(q) “Chemours Products” means those products set forth on Schedule A in the
column labelled “Products”, in each case only as and to the extent such product
is defined in the column labelled “Product Definitions”. For clarity, the
Chemours Products shall not include anything in the Excluded Products and
Fields.

(r) “Chemours Sublicensees” has the meaning set forth in Section 2.1(d).

(s) “CHEMOURS TT” has the meaning set forth in the Preamble.

(t) “CHEMOURS TT Licensed Patents” means the Patents that are set forth on
Schedule D.

(u) “Confidential Technical Information” means all Know-How, whether in written
or other tangible or intangible form, contained or reflected in (1) the Licensed
Know-How (except with respect to any DuPont Licensed Engineering and Process
Standards and Policies), for which purpose each Party shall be deemed a
“Recipient”, and (2) the DuPont Licensed Engineering and Process Standards and
Policies, for which purpose CHEMOURS FC and CHEMOURS TT shall be deemed the
“Recipient”; including, for example, (i) ideas and concepts for existing
products, processes and services; (ii) specifications for products, equipment
and processes; (iii) manufacturing and performance specifications and
procedures; (iv) engineering drawings and graphs; (v) technical, research and
engineering data; (vi) formulations and material specifications;
(vii) laboratory studies and benchmark tests; (viii) service and operation
manuals; (ix) quality assurance policies, procedures and specifications; and
(x) evaluation or validation studies, and (3) Know-How developed by the
Recipient using any of the foregoing Know-How (provided, however, data shall not
be considered Confidential Technical Information only because of the use of an
analytical method that constitutes Confidential Technical Information). If
CHEMOURS TT or CHEMOURS FC adopts its own standard or policy using any of the
Licensed Know-How (e.g., DuPont Licensed Engineering Standards), such standard
or policy would constitute Know-How developed by a Recipient using the Licensed
Know-How under the foregoing clause (3) and “Confidential Technical Information”
hereunder and be subject to the terms of this Agreement (including Article VI).
“Confidential Technical Information” shall also include any physical or tangible
items embodying or including any Confidential Technical Information.
Notwithstanding the foregoing, Confidential Technical Information shall not
include any information which:

 

6



--------------------------------------------------------------------------------

  (a) is publicly known prior to the Effective Date; or

 

  (b) becomes publicly known through no fault of the Recipient or as permitted
under this Agreement;

 

  (c) is or has been disclosed to the Recipient by a Third Party who has a
lawful right to disclose the information, except to the extent covered by an
obligation of confidentiality or restricted use to the Third Party; or

 

  (d) is independently developed by or for the Recipient without use of
Confidential Technical Information for which the party is deemed a Recipient
under this Agreement;

provided that: (i) technical information or know-how shall not be deemed to be
within the foregoing exceptions merely because it is embraced by more general
knowledge in the public domain or in the Recipient’s possession; and (ii) no
combination of features shall be deemed to be within the foregoing exceptions
merely because individual features are in the public domain or in the
Recipient’s possession, unless the combination itself and its principle of
operations are in the public domain or in the Recipient’s possession.

(v) “DuPont” has the meaning set forth in the Preamble.

(w) “DuPont Competitor” means each of the following Persons, including each of
its Affiliates and its and their respective successors and assigns: Monsanto
Company, The Dow Chemical Company, Bayer Aktiengesellschaft, BASF SE, 3M
Company, INVISTA B.V., Lucite International Ltd., Novozymes A/S, Panasonic
Corporation, Solvay S.A., and Daikin Industries, Ltd.

(x) “DuPont Licensed Engineering and Process Standards and Policies” means,
collectively, (i) DuPont Licensed Engineering Standards, and (ii) the DuPont
Licensed SHE Standards. Once CHEMOURS TT or CHEMOURS FC adopts its own standard
or policy using any of the Licensed Know-How (e.g., DuPont Licensed Engineering
Standards or DuPont Licensed SHE Standards), such standard or policy would not
constitute DuPont Licensed Engineering and Process Standards and Policies under
the terms of this Agreement, provided that as part of the process of adopting
such a standard or policy, each of CHEMOURS FC and CHEMOURS TT shall (i) remove,
strike over, or otherwise obliterate all DuPont Retained Names and (ii) delete
any material or provisions not applicable to the Chemours Assets from the
applicable DuPont Licensed Engineering and Process Standards and Policies used
in creating such adopted standard or policy and shall cease to make any use of
any DuPont Retained Names or any such material or provisions in connection
therewith.

 

7



--------------------------------------------------------------------------------

(y) “DuPont Licensed Engineering Standards” means the standards, protocols,
processes, and policies, including the engineering guidelines which consist of
that library of “how-to” guides for designing, constructing, maintaining, and
operating facilities, each only to the extent documented in documents set forth
on Part I of Schedule E. Once CHEMOURS TT or CHEMOURS FC adopts its own standard
or policy using any of the Licensed Know-How (e.g., DuPont Licensed Engineering
Standards), subject to the proviso in the definition of “DuPont Licensed
Engineering and Process Standards and Policies,” such standard or policy would
not constitute DuPont Licensed Engineering Standards under the terms of this
Agreement.

(z) “DuPont Licensed IP” means the Licensed Know-How and DuPont Licensed
Patents.

(aa) “DuPont Licensed Notebooks” means the notebooks that are set forth on
Schedule F.

(bb) “DuPont Licensed Patents” means the Patents that are set forth on Schedule
G.

(cc) “DuPont Licensed Reports” means the reports that are set forth on Schedule
H.

(dd) “DuPont Licensed SHE Standards” means the DuPont Safety, Health, and
Environmental standards to the extent set forth on Part II of Schedule E. Once
CHEMOURS TT or CHEMOURS FC adopts its own standard or policy using any of the
Licensed Know-How (e.g., DuPont Licensed SHE Standards), subject to the proviso
in the definition of “DuPont Licensed Engineering and Process Standards and
Policies,” such standard or policy would not constitute DuPont Licensed SHE
Standards under the terms of this Agreement.

(ee) “DuPont Retained Names” means the names and marks set forth in Schedule K,
and any Trademarks containing or comprising any of such names or marks, and any
Trademarks derivative thereof or confusingly similar thereto, or any telephone
numbers or other alphanumeric addresses or mnemonics containing any of the
foregoing names or marks.

(ff) “DuPont Sublicensees” has the meaning set forth in Section 2.2(c).

(gg) “Effective Date” has the meaning set forth in the Preamble.

(hh) “End-Uses” means, with respect to a product or item, any products,
applications, processes, end-uses or other items of or incorporating such
product or item. For clarity, the End-Uses of a product or item include the use
of such product or item for any purpose, including making any other product
(including in a reaction to make another chemical or use in another composition
or formulation, such as paint) or for its intended (or unintended) purpose,
including application to an object.

 

8



--------------------------------------------------------------------------------

(ii) “Energy Storage Collaboration Agreement” means the Energy Storage
Collaboration Agreement dated as of February 1, 2015 entered into by and between
DuPont and CHEMOURS FC.

(jj) “Enforcing Party” has the meaning set forth in Section 4.2.

(kk) “Engineering Models and Databases” means (a) physical property databases,
(b) empirical or mathematical dynamic or steady state models of processes,
equipment or reactions, (c) computations of equipment or unit operation
operating conditions including predictive or operational behavior, and
(d) databases with historical operational data, in each case to the extent owned
by DuPont or its Affiliates as of the Effective Date and used with, and
necessary for, operation of equipment and unit operations included in the
Chemours Assets in connection with the Chemours Business and also used or useful
in or otherwise related to DuPont’s retained businesses, provided that such
equipment or unit operations are located at the Chemours sites listed in
Schedule J.

(ll) “Excluded Products and Fields” means, collectively, (i) anything not
expressly licensed to Licensee under Section 2.1(a) (including any End-Uses of
any Chemours Product other than the Chemours End-Uses for such Chemours
Product); (ii) anything excluded from Licensee’s rights under Section 2.1(b),
and (iii) anything exclusively licensed to DuPont under Section 2.2(a).

(mm) “Exclusively Licensed IP” means (i) with respect to CHEMOURS FC and
CHEMOURS TT as the Licensee, any DuPont Licensed IP exclusively licensed to
CHEMOURS FC and CHEMOURS TT under Section 2.1, in each case only with respect to
(A) making, having made, offering for sale, selling, or importing or exporting
in connection therewith, Chemours Exclusive Make & Sell Products or (B) using
Chemours Exclusive Make & Sell Products in Chemours Exclusive End-Uses, and
(ii) with respect to DuPont as the Licensee, any CHEMOURS FC Licensed IP or
CHEMOURS TT Licensed IP exclusively licensed to DuPont under Section 2.2. For
clarity, with respect to CHEMOURS FC and CHEMOURS TT, Exclusively Licensed IP
shall not include anything licensed to or reserved by DuPont (for its benefit or
the benefit of its Affiliates, customers or customers’ customers) in
Section 2.2.

(nn) “Instruments & Tools” means physical devices (e.g., instruments and tools)
that measure properties or performance of CHEMOURS TT, CHEMOURS FC or DuPont
products, or customers’ products containing or made using CHEMOURS TT, CHEMOURS
FC or DuPont products.

(oo) “Invalidity Allegations” has the meaning set forth in Section 4.1.

(pp) “Know-How” means trade secrets and all other confidential or proprietary
information, know-how, inventions, processes, formulae, models and
methodologies, excluding, for clarity, Patents.

(qq) “Licensed IP” means the CHEMOURS FC Licensed Patents and CHEMOURS TT
Licensed Patents, with respect to the licenses to DuPont hereunder, and the
DuPont Licensed IP, with respect to the licenses to CHEMOURS FC and CHEMOURS TT
hereunder.

 

9



--------------------------------------------------------------------------------

(rr) “Licensed Know-How” means the DuPont Licensed Engineering and Process
Standards and Policies, the DuPont Licensed Notebooks, the Engineering Models
and Databases, the DuPont Licensed Reports, and the Toxicological Reports and
Data, in each case (i) notwithstanding that CHEMOURS FC or CHEMOURS TT may be in
possession of such Know-How as of the Effective Date, and (ii) including all
Know-How contained or reflected therein, whether in written or other tangible or
intangible form, together with any physical or tangible items embodying or
including any of the foregoing.

(ss) “Licensee” means each of CHEMOURS FC and CHEMOURS TT, with respect to the
DuPont Licensed IP, and DuPont, with respect to the CHEMOURS FC Licensed Patents
and the CHEMOURS TT Licensed Patents.

(tt) “Licensor” means CHEMOURS FC with respect to the CHEMOURS FC Licensed
Patents, CHEMOURS TT with respect to the CHEMOURS TT Licensed Patents, and
DuPont with respect to the DuPont Licensed IP.

(uu) “Party” has the meaning set forth in the Preamble.

(vv) “Patent Challenge” means any direct or indirect (including by supporting an
Action brought by another Person) challenge to the validity, patentability,
enforceability, non-infringement or ownership of any Patent, including any such
(i) court challenge (including any such declaratory judgment action), or
(ii) activity or proceeding before a patent office or other Governmental Entity
or registrar, including any reissue, reexamination, pre-grant review, post-grant
review, opposition or similar proceeding.

(ww) “Patents” means, collectively, (a) any patents and patent applications, and
any and all related national or international counterparts thereto, including
any divisionals, continuations, continuations-in-part, reissues, reexaminations,
substitutions and extensions thereof; and (b) scheduled written patent proposals
and patents and patent applications as described in the foregoing clause
(a) resulting therefrom. (At a Licensee’s request, the Licensor shall promptly
provide the requesting Licensee a copy of a patent application included in the
Licensed IP owned by Licensor and filed on the Licensor’s written patent
proposal and the serial number or grant number of Patents resulting therefrom.)

(xx) “Representatives” has the meaning set forth in Section 6.1(a).

(yy) “Separation Agreement” has the meaning set forth in the Recitals.

(zz) “Sublicensees” has the meaning set forth in Section 2.2(c).

(aaa) “Third Party” means any Person other than DuPont, CHEMOURS FC, CHEMOURS
TT, and their respective Affiliates.

(bbb) “Third Party Infringement” has the meaning set forth in Section 4.1.

 

10



--------------------------------------------------------------------------------

(ccc) “Toxicological Reports and Data” means the Haskell reports that are set
forth on Schedule I and toxicological reports and data developed in support of
registration and regulatory compliance.

(ddd) “Valid Claim” means a claim of an issued and unexpired Patent that (i) has
not been revoked or held unenforceable or invalid by a decision of a court or
other Governmental Entity of competent jurisdiction from which no appeal can be
taken or has been taken within the time allowed for appeal and (ii) has not been
abandoned, disclaimed, denied, or admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise in such country.

Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Annexes, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement. The words “written request” when used in this Agreement shall include
email. Reference in this Agreement to any time shall be to New York City, New
York time unless otherwise expressly provided herein. The word “or” indicates an
alternative, but not a mutually exclusive alternative unless clearly indicated
as being mutually exclusive, such as when preceded in a clause by the word
“either”. As used herein, “copolymer” means polymers comprising copolymerized
units resulting from copolymerization of two or more comonomers including
dipolymers, terpolymers, tetrapolymers, etc.

ARTICLE II

GRANTS OF RIGHTS

Section 2.1 License to Chemours of DuPont Licensed IP.

(a) General Licenses. Subject to the terms and conditions of this Agreement
(including Section 2.1(b) and Section 2.1(c)), acting on behalf of itself and
its Affiliates, DuPont hereby grants CHEMOURS FC and CHEMOURS TT an irrevocable,
royalty-free, fully paid-up, sublicenseable (to the extent permitted in
Section 2.1(d)), worldwide license in, to and under the DuPont Licensed IP only
to:

(i) make, have made, offer for sale, sell, and import and export in connection
therewith, each Chemours Product, which license shall be exclusive to the extent
such Chemours Product constitutes a Chemours Exclusive Make & Sell Product and
non-exclusive to the extent such Chemours Product constitutes a Chemours
Non-Exclusive Make & Sell Product; and

(ii) use each Chemours Product for the applicable Chemours End-Use, which
license shall be exclusive to the extent such Chemours End-Use constitutes a
Chemours Exclusive End-Use and non-exclusive to the extent such Chemours End-Use
constitutes a Chemours Non-Exclusive End-Use;

 

11



--------------------------------------------------------------------------------

provided, further, that in the Energy Storage Field, CHEMOURS FC’s and CHEMOURS
TT’s licenses under each of the foregoing (i) and (ii) shall be further limited
as follows:

(iii) with respect to Fluoropolymer Products and Fluorochemical Products, only
to make, have made, sell, offer to sell, import, export and use Chemours Energy
Storage Products;

(iv) to make, have made, import and export Energy Storage Fluorinated Solvents
and Fluorinated Solvent Intermediates only for sale to DuPont or its Affiliates
(subject to such other terms and conditions as are mutually agreed in writing
between the applicable Parties in the Energy Storage Collaboration Agreement or
any other agreement between the applicable Parties specifically referencing this
Agreement); and

(v) to make, have made, sell, offer to sell, import, export and use Chemours
Products other than Fluoropolymer Products, Fluorochemical Products, Energy
Storage Fluorinated Solvents and Fluorinated Solvent Intermediates.

(b) Certain Exclusions from the Licenses to Chemours. Notwithstanding anything
to the contrary herein (including Section 2.1(a)), CHEMOURS FC and CHEMOURS TT
are not granted any and shall have no rights hereunder with respect to, and
DuPont hereby expressly reserves all rights and licenses in, to and under, the
DuPont Licensed IP:

(i) with respect to each Chemours Product, anything described on Schedule A in
the corresponding column labelled “Excluded Products and Fields” (including
that, for clarity, to the extent any use or application is described in the
“Excluded Products and Fields” for a Chemours Non-Exclusive Make & Sell Product
or Chemours Exclusive Make & Sell Product, CHEMOURS FC and CHEMOURS TT shall
have no rights hereunder to sell or otherwise provide such Chemours Product to
any other Person for such use or application);

(ii) to make, have made, sell or offer for sale, import, export or use any VF
Products, provided, however, that the foregoing shall not restrict CHEMOURS FC
or CHEMOURS TT (or their respective permitted Chemours Sublicensees) from
engaging in the Permitted VF Activities;

(iii) to make, have made, sell or offer for sale, import, export or use any
films for Photovoltaic Backsheet or polymers, polymer dispersions or adhesives
used in making or supporting films for Photovoltaic Backsheet (collectively, “PV
Products”), provided, however, that the foregoing shall not restrict CHEMOURS FC
or CHEMOURS TT (or their respective permitted Chemours Sublicensees) from
engaging in the Permitted PV Activities;

 

12



--------------------------------------------------------------------------------

(iv) to make, have made, sell, offer for sale, import, export or use any
(a) Crop Protection Products (other than purchasing Crop Protection Products and
using them for their intended purpose) and (b) Fluoropolymer Products and
Fluorochemical Products for use in making Pesticide Chemicals; provided,
however, that this shall not exclude the right to make, have made, offer for
sale, sell, and import and export a Fluoropolymer Product or Fluorochemical
Product that is a Commodity Chemical for use in making Pesticide Chemicals; or

(v) to make, have made, sell or offer for sale, or import or export in
connection therewith, VF.

(c) DuPont Licensed Engineering and Process Standards and Policies.
Notwithstanding anything to the contrary herein, CHEMOURS FC’s and CHEMOURS TT’s
licenses under Section 2.1(a) above shall be further limited to only practicing
such DuPont Licensed Engineering and Process Standards and Policies at any
location where the Chemours Assets are situated and only to the extent necessary
to maintain and operate the Chemours Assets and only until the Standards Adopted
Date.

(d) Sublicenses. CHEMOURS FC and CHEMOURS TT may sublicense each of their
respective rights under Section 2.1 (other than Section 2.1(c)) to its
Affiliates and Third Parties, in each case only in connection with the operation
of the Chemours Business; provided that with respect to DuPont Licensed
Engineering Standards and DuPont Licensed SHE Standards, subject to
Section 2.1(c), CHEMOURS FC and CHEMOURS TT may sublicense each of their
respective rights under Section 2.1(c) only to such of its Affiliates which, as
of the Effective Date, are operating or maintaining the applicable Chemours
Assets, in each case only in connection with the maintenance and operation of
the applicable Chemours Assets (each such Affiliate or Third Party, a “Chemours
Sublicensee”). Each sublicense granted under Licensed Know-How shall be granted
pursuant to a written agreement which is subject to, and consistent with, the
terms and conditions of this Agreement and which provides that DuPont shall be
an intended third party beneficiary thereunder with the right of direct
enforcement against such sublicensee for not less than the first ten (10) years
of the term thereof. For clarity, granting a sublicense shall not relieve
CHEMOURS FC or CHEMOURS TT of any obligations hereunder and CHEMOURS FC and
CHEMOURS TT shall cause each of their respective Chemours Sublicensees which are
Affiliates of CHEMOURS FC or CHEMOURS TT (as applicable) to comply, and shall
remain responsible for such Chemours Sublicensees’ compliance, with the terms
hereof applicable to CHEMOURS FC and CHEMOURS TT.

 

13



--------------------------------------------------------------------------------

(e) Non-Assertion. In addition to any licenses granted by DuPont under
Section 2.1(a), DuPont hereby agrees not to assert (and shall cause its
Affiliates not to assert) any (i) Patent that is associated with the DuPont
Perfluorinated Elastomers in the DuPont “OneIP” database as of the Effective
Date or (ii) DuPont Perfluorinated Elastomers Know-How that is used in
connection with any Chemours Fluoroelastomer Products as of the Effective Date,
in each case with respect to:

(i) CHEMOURS FC or any of its Affiliates making, having made, using, selling,
offering to sell or importing Chemours Fluoroelastomer Products (on any scale)
which CHEMOURS FC or any of its Affiliates is making, having made, using,
selling, offering to sell or importing on a commercial scale as of the Effective
Date (and substantial equivalent Chemours Fluoroelastomer Products thereof) in
the same or substantially equivalent process as done as of the Effective Date;
or

(ii) any licensee or sublicensee (each of the foregoing, as in effect as of the
Effective Date) (including any customer or customer’s customers of CHEMOURS FC
or any of its Affiliates or such authorized licensee or sublicensee) of CHEMOURS
FC or any of its Affiliates making, having made, using, selling, offering to
sell or importing Chemours Fluoroelastomer Products (on any scale) which such
licensee or sublicensee is making, having made, using, selling, offering to sell
or importing on a commercial scale as of the Effective Date (and substantial
equivalent Chemours Fluoroelastomer Products thereof) in the same or
substantially equivalent process as authorized by CHEMOURS FC or any of its
Affiliates and as practiced as of the Effective Date;

provided, however, that the foregoing non-assert shall not apply to anything in
the Excluded Products and Fields.

(f) Consulting Businesses Activities. In addition to the rights granted under
Sections 2.1(a), subject to the terms and conditions of this Agreement
(including Section 2.1(b) and Section 2.1(c)):

(i) DuPont, acting on behalf of itself and its Affiliates, hereby acknowledges
and agrees that each of CHEMOURS FC and CHEMOURS TT and their respective
Affiliates shall at all times have and retain, and each of CHEMOURS FC and
CHEMOURS TT hereby expressly reserves for itself and its Affiliates, the
worldwide rights under the CHEMOURS FC Licensed Patents and CHEMOURS TT Licensed
Patents (as applicable) to, and to license or sublicense any Persons to conduct
and otherwise engage in the applicable activities designated for CHEMOURS FC or
CHEMOURS TT (as applicable) and described in Schedule B, in each case only as
described therein and subject to such restrictions with respect thereto as set
forth in Schedule B, in each case on an irrevocable, royalty-free and fully
paid-up basis; and

(ii) DuPont, acting on behalf of itself and its Affiliates, hereby grants each
of CHEMOURS FC and CHEMOURS TT and their respective Affiliates an irrevocable,
royalty-free, fully paid-up, sublicenseable (to the extent permitted in
Section 2.1(d)), worldwide, non-exclusive license in, to and under the Licensed
Know-How to conduct and otherwise engage in the applicable activities designated
for CHEMOURS FC or CHEMOURS TT (as applicable) and described in Schedule B, in
each case only as described therein and subject to such restrictions with
respect thereto as set forth in Schedule B.

 

14



--------------------------------------------------------------------------------

For the avoidance of doubt, the reservations and grants set forth in the
foregoing clauses (i) and (ii) in this Section 2.1(f) shall not, and shall not
be deemed to, render any other right of or grant to CHEMOURS FC or CHEMOURS TT
in this Agreement that is not non-exclusive (e.g., an exclusive license) to be
non-exclusive or otherwise limit such right or grant.

(g) By-Products, Impurities and Intermediates of Chemours Products. For the
avoidance of doubt, subject to the terms and conditions of this Agreement
(including Section 2.1(b) and Section 2.1(c)), the rights granted under
Section 2.1(a) shall include the rights to make or have made any by-product,
impurity or intermediate of any process to make any Chemours Product in
connection with exercising such rights granted under Section 2.1(a), in each
case without limiting any of the restrictions and exclusions hereunder.

(h) Third Party Rights. Notwithstanding anything to the contrary herein, the
licenses granted under this Section 2.1, including any exclusivity thereof, are
subject to any rights of or obligations owed to any Third Parties with respect
to the applicable Licensed IP pursuant to agreements existing as of the
Effective Date between the applicable Licensor or its Affiliates and such Third
Parties.

Section 2.2 Licenses to DuPont of CHEMOURS FC and CHEMOURS TT Licensed Patents.

(a) License Grant. Subject to the terms and conditions of this Agreement, acting
on behalf of itself and its Affiliates, each of CHEMOURS FC (with respect to the
CHEMOURS FC Licensed Patents) and CHEMOURS TT (with respect to the CHEMOURS TT
Licensed Patents) hereby grants DuPont an irrevocable, royalty-free, fully
paid-up, sublicenseable (to the extent permitted in Section 2.2(c)), worldwide
license in, to and under the CHEMOURS FC Licensed Patents (with respect to
CHEMOURS FC and its Affiliates) and the CHEMOURS TT Licensed Patents (with
respect to CHEMOURS TT and its Affiliates) to make, have made, offer for sale,
sell, import, export and use:

(i) any Chemours Non-Exclusive Make & Sell Products, which license to make and
have made (and to import and export in conjunction therewith) shall be
non-exclusive, and which (subject to Sections 2.2(a)(ii), (iii), (iv) and (vi))
license to offer for sale, sell and use (and to import and export in conjunction
therewith) shall be non-exclusive outside of the Chemours Exclusive Make & Sell
End-Uses;

(ii) with respect to each Chemours Product, anything described on Schedule A in
the corresponding column labelled “Excluded Products and Fields”, which license
shall be exclusive;

(iii) any VF Products, which license shall be exclusive, provided, however, that
the foregoing shall not restrict CHEMOURS FC or CHEMOURS TT (or their respective
permitted Chemours Sublicensees) from engaging in the Permitted VF Activities;

 

15



--------------------------------------------------------------------------------

(iv) any PV Products, which license shall be exclusive, provided, however, that
the foregoing shall not restrict CHEMOURS FC or CHEMOURS TT (or their respective
permitted Chemours Sublicensees) from engaging in the Permitted PV Activities;

(v) in the Energy Storage Field, subject to such other terms and conditions as
are mutually agreed in writing between the applicable Parties in the Energy
Storage Collaboration Agreement or any other agreement between the applicable
Parties specifically referencing this Agreement, anything (including products,
End-Uses or activities) not exclusively licensed to CHEMOURS FC and CHEMOURS TT
under Section 2.1(a), and which license shall be non-exclusive where CHEMOURS FC
or CHEMOURS TT is granted non-exclusive rights under Section 2.1(a) and
otherwise exclusive; and

(vi) anything (including products, End-Uses or activities) not expressly
exclusively licensed to CHEMOURS FC and CHEMOURS TT under Section 2.1(a), which
license shall be non-exclusive where CHEMOURS FC or CHEMOURS TT is granted
non-exclusive rights under Section 2.1(a) and otherwise exclusive.

(b) DuPont Reserved Rights. Notwithstanding anything to the contrary herein
(including any exclusivity granted under Section 2.1 or limitations under
Section 2.2(a)), and in addition to the rights granted to DuPont under
Section 2.2(a), acting on behalf of itself and its Affiliates, each of CHEMOURS
FC and CHEMOURS TT hereby:

(i) acknowledges and agrees that DuPont and its Affiliates shall at all times
have and retain, and DuPont hereby expressly reserves for itself and its
Affiliates, the DuPont Reserved Rights; and

(ii) grants DuPont an irrevocable, royalty-free, fully paid-up, sublicenseable
(to the extent permitted in Section 2.2(c)), worldwide license in, to and under
the CHEMOURS FC Licensed Patents (with respect to CHEMOURS FC and its
Affiliates) and the CHEMOURS TT Licensed Patents (with respect to CHEMOURS FC
and its Affiliates) to exercise the DuPont Reserved Rights.

For the avoidance of doubt, the reservation and grants in this Section 2.2(b)
shall be on a non-exclusive basis, provided, however, that the provisions of
this Section 2.2(b) shall not, and shall not be deemed to, render any other
right of or grant to DuPont in this Agreement that is not non-exclusive (e.g.,
an exclusive license) to be non-exclusive or otherwise limit such right or
grant.

(c) Sublicenses. DuPont may sublicense its rights under this Section 2.2 to its
Affiliates and Third Parties (each such Affiliate and Third Party, a “DuPont
Sublicensee,” and, collectively with any Chemours Sublicensees, the
“Sublicensees”), in each case without restriction. For clarity, granting a
sublicense shall not relieve DuPont of any obligations hereunder and DuPont
shall cause the DuPont Sublicensees which are Affiliates of DuPont to comply,
and shall remain responsible for such DuPont Sublicensees’ compliance, with the
terms hereof applicable to DuPont.

 

16



--------------------------------------------------------------------------------

(d) Non-Assertion. In addition to any licenses granted by CHEMOURS FC and
CHEMOURS TT under Section 2.2(a), CHEMOURS FC hereby agrees not to assert (and
shall cause its Affiliates not to assert) any (i) Patent that is associated with
any Chemours Fluoroelastomer Products in the DuPont “OneIP” database as of the
Effective Date or (ii) Chemours Fluoroelastomer Products Know-How that is used
in connection with any DuPont Perfluorinated Elastomers as of the Effective
Date, in each case with respect to:

(i) DuPont or any of its Affiliates making, having made, using, selling,
offering to sell or importing DuPont Perfluorinated Elastomers (on any scale)
which DuPont or any of its Affiliates is making, having made, using, selling,
offering to sell or importing on a commercial scale as of the Effective Date
(and substantial equivalent DuPont Perfluorinated Elastomers thereof) in the
same or substantially equivalent process as done as of the Effective Date; or

(ii) any licensee or sublicensee (each of the foregoing, as in effect as of the
Effective Date) (including any customer or customer’s customers of DuPont or any
of its Affiliates or such authorized licensee or sublicensee) of DuPont or any
of its Affiliates making, having made, using, selling, offering to sell or
importing DuPont Perfluorinated Elastomers (on any scale) which such licensee or
sublicensee is making, having made, using, selling, offering to sell or
importing on a commercial scale as of the Effective Date (and substantial
equivalent DuPont Perfluorinated Elastomers thereof) in the same or
substantially equivalent process as authorized by DuPont or any of its
Affiliates and as practiced as of the Effective Date.

(e) Consulting Businesses Activities. In addition to the rights granted and
reserved under Sections 2.2(a) and 2.2(b), subject to the terms and conditions
of this Agreement, each of CHEMOURS FC and CHEMOURS TT, acting on behalf of
itself and its Affiliates, hereby acknowledges and agrees that DuPont and its
Affiliates shall at all times have and retain, and DuPont hereby expressly
reserves for itself and its Affiliates, the worldwide rights under the DuPont
Licensed IP to, and to license or sublicense any Persons to, conduct and
otherwise engage in the applicable activities designated for DuPont and
described in Schedule B, in each case only as described therein and subject to
such restrictions with respect thereto as set forth in Schedule B, in each case
on an irrevocable, royalty-free and fully paid-up basis. For the avoidance of
doubt, the provisions of this Section 2.2(e) shall not, and shall not be deemed
to, render any other right of or grant to DuPont in this Agreement that is not
non-exclusive (e.g., an exclusive license) to be non-exclusive or otherwise
limit such right or grant.

(f) Chemical and Biological Clearing House Operations. CHEMOURS FC and CHEMOURS
TT understand that DuPont’s Crop Chemicals business operates a Chemical and
Biological Clearing House (CBCH) containing large numbers of samples of
chemicals and that DuPont and its Affiliates exchange or sell those chemicals
(directly or indirectly through others) and agree that, notwithstanding anything
to the contrary in this Agreement, DuPont and its Affiliates may carry out such
activities using the DuPont Licensed IP without restriction and, notwithstanding
any other provision of this Agreement, the foregoing shall not constitute a
breach or other violation of this Agreement.

 

17



--------------------------------------------------------------------------------

(g) Third Party Rights. Notwithstanding anything to the contrary herein, the
licenses granted under this Section 2.2, including any exclusivity thereof, are
subject to any rights of or obligations owed to any Third Parties with respect
to the applicable Licensed IP pursuant to agreements existing as of the
Effective Date between the applicable Licensor or its Affiliates and such Third
Parties.

Section 2.3 Reservation of Rights. Except as provided in the Separation
Agreement or any Ancillary Agreement, each Party reserves its and its
Affiliates’ rights in and to all Intellectual Property that is not expressly
licensed or otherwise granted hereunder. Without limiting the foregoing, this
Agreement and the licenses and rights granted herein do not, and shall not be
construed to, confer any rights upon either Party, its Affiliates, or its
Sublicensees by implication, estoppel, or otherwise as to any of the other
Party’s or its Affiliates’ Intellectual Property, except as otherwise expressly
set forth herein. Except as set forth in this Agreement, this Agreement shall
not restrict DuPont’s or its Affiliates’ ability to purchase and use any product
(including products obtained from another Party or Third Parties) for any
purpose, provided, however, that this provision shall not be construed to
require any Party or any of its Affiliates to sell any product to the other
Party.

Section 2.4 Analytical Methods; Instruments and Tools. Each Party acknowledges
and agrees that:

(a) Each Party and its Affiliates shall have the right to use the Analytical
Methods for any and all purposes, subject to and without limiting the
restrictions and limitations on CHEMOURS FC’s and CHEMOURS TT’s licenses
hereunder (including under Section 2.1(b) and Section 2.1(c)); and

(b) Data and other information produced or otherwise resulting from the use of
an Analytical Method shall not be deemed to be Licensed Know-How only by virtue
of the fact that such Analytical Method constitutes Licensed Know-How under this
Agreement.

(c) For the avoidance of doubt, each of CHEMOURS FC, CHEMOURS TT and DuPont and
their respective Affiliates shall be permitted to use the Licensed Know-How to
make, have made, offer for sale, sell, import, export and use Instruments &
Tools for the products it is permitted to make and sell under the terms of this
Agreement, or to analyze products it purchases from any other Party or any other
Person, and to make, have made, offer for sale, sell, import, export and use
such Instruments & Tools to support the sales or use of any of such products or
its own products; provided, however, that DuPont and its Affiliates shall not
use information specific to the Exclusive Analyzers in developing such products.
For clarity, data and other information produced or otherwise resulting from the
use of such Instruments & Tools shall not be deemed to be Licensed Know-How only
by virtue of the fact that such Instruments & Tools were made, offered for sale
or sold, or operate using Licensed Know-How.

 

18



--------------------------------------------------------------------------------

ARTICLE III

PROSECUTION AND MAINTENANCE; OWNERSHIP

Section 3.1 Responsibility and Cooperation.

(a) Subject to Section 3.2, Licensor shall be solely responsible for filing,
prosecuting, and maintaining all Patents within the Licensed IP owned by
Licensor. Licensor shall be responsible for all costs associated with filing,
prosecuting, and maintaining such Patents. Without limiting the foregoing, each
of CHEMOURS FC and CHEMOURS TT shall use commercially reasonable efforts to
prosecute and maintain in good faith all Patents within the CHEMOURS FC Licensed
Patents or CHEMOURS TT Licensed Patents (as applicable), in each case solely
with respect to Patents having claims which relate to any products, End-Uses or
activities in the Excluded Field.

(b) Licensee shall reasonably cooperate with Licensor with respect to providing
such information or taking such other actions as may be mutually agreed by the
Parties in writing in order to protect each Party’s rights in the Licensed IP in
connection with requirements or provisions of applicable Laws in local
jurisdictions (such as, by way of example and without limitation, providing
mutually agreed information to support Patent working requirements in India).

(c) The Parties agree to reasonably cooperate with each other with respect to
preparing instruments (to be mutually agreed in writing by the Parties) to
record Licensee as the licensee of the Licensed IP in any applicable foreign
Governmental Entity or registrar where such recordation is required, in each
case as and to the extent so required under the applicable Laws of such
jurisdictions, and Licensee shall have the right to record such instrument with
the applicable Governmental Entity or registrar, in each case at Licensee’s sole
cost and expense. Notwithstanding anything to the contrary in any such
instrument, to the extent of any conflict or inconsistency between this
Agreement and such instrument, this Agreement shall control. For clarity and
without limiting the foregoing, any such instrument may or may not refer to this
Agreement or include disclaimers, limitations or exceptions with respect to the
Licensed IP or the licenses thereto and may be dated as of, before or after the
Effective Date.

Section 3.2 Failure to Prosecute or Maintain.

(a) In the event that either Party as Licensor decides to forego prosecution or
maintenance of a Patent for which it is allocated responsibility pursuant to
Section 3.1, such Licensor (the “Abandoning Party”) shall use commercially
reasonable efforts to provide written notice to Licensee (or, if DuPont is the
Abandoning Party, either CHEMOURS FC or CHEMOURS TT, at DuPont’s election) at
least thirty (30) days prior to the final deadline for taking a necessary step
to continue to prosecute or maintain the applicable Patent (such notice, the
“Assumption Notice”). Upon receipt of such Assumption Notice, such Licensee will
have the option of assuming responsibility for such prosecution and maintenance
at its sole expense. If such Licensee elects to assume responsibility for
prosecution and maintenance pursuant to this Section 3.2, such Licensee shall
notify the Abandoning Party in writing of such election within thirty (30) days
(or such shorter period requested where the final deadline is in less than
thirty (30) days or the Abandoning Party will be required to incur significant
expense to continue or maintain a Patent) following such Assumption Notice from
the Abandoning Party, and the Abandoning Party shall either:

 

19



--------------------------------------------------------------------------------

(i) withdraw its decision to abandon and continue prosecuting or maintaining
such Patent at its expense; or

(ii) assign its entire right, title, and interest in such Patent to Licensee;
provided that the Abandoning Party shall:

(1) retain (and is hereby granted) a license with respect to the applicable
Patent consistent with Section 2.1 (if the Abandoning Party is CHEMOURS FC or
CHEMOURS TT, and such Patent shall thereafter be deemed a DuPont Licensed Patent
hereunder) or Section 2.2 (if the Abandoning Party is DuPont, and such Patent
shall thereafter be deemed a CHEMOURS FC Licensed Patent or CHEMOURS TT Licensed
Patent (as applicable) hereunder), except that such license shall be
nonexclusive, and

(2) have no other obligation thereby to assign any related Patents or Patent
applications, including any Patents or Patent applications in such assigned
Patent’s family.

(b) For avoidance of doubt, if the applicable Licensee does not notify the
Abandoning Party of its election in writing within thirty (30) days following
the applicable Assumption Notice from the Abandoning Party (or such shorter
period as specified in Section 3.2(a)), such Licensee (or, if DuPont is the
Abandoning Party, both CHEMOURS FC and CHEMOURS TT) shall be deemed to have
elected to not assume responsibility for prosecution and maintenance pursuant to
this Section 3.2 and the Licensor may abandon such Patent or decide not to
abandon such Patent.

(c) Neither Licensor shall be liable to any Licensee for any inadvertent,
unintentional or unavoidable abandonment of any Patent of such Licensor. The
assignee Party shall be responsible for preparing and filing assignment
documents required for completing formalities to assign the applicable Patent
pursuant to Section 3.2(a)(ii). In the event of an assignment of a Patent
pursuant to Section 3.2(a)(ii), the Parties agree to reasonably cooperate in
executing appropriate assignment documents provided by the assignee Party to
complete such formalities, such as powers of attorney and documents for
recording assignments for all such assigned Patents, upon request from the
assignee Party. All out-of-pocket expenses associated with preparing and
recording any assignment of a Patent under Section 3.2(a)(ii) shall be paid by
the assignee Party. For the avoidance of doubt, (a) the assignee shall become
responsible for all prosecution or maintenance as of the date of the notice
indicating its desires for the assignment and (b) the assignee shall be
responsible for all payments due to continue or maintain the Patent, including
any expenses for legal services, fees and the like in bills received after
receipt of the Assumption Notice (unless the Licensor decides not to abandon the
Patent in accordance with the foregoing clause (b)). (If requested by the
assignor, the assignee shall promptly reimburse the assignor for any such fee or
expense.) If a Patent is assigned under Section 3.2(a)(ii), then, unless
otherwise agreed in writing, the assignee may abandon such Patent without notice
or obligation of assignment to the other Party.

 

20



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, each Licensor shall be (i) free to abandon
unpublished patent applications and patent proposals and (ii) shall have no
obligation to file any national or regional application based on any
international or regional patent applications or filings (including any PCT or
EPO applications) whether or not designated under such applications or filings,
and such Licensor shall not be obligated to file any patent application based on
any patent proposal (in the case of (i)) or designation (in the case of (ii)),
in each case without any obligation of notice or assignment in connection with
any of the foregoing. No advanced notice thereof shall be required, and such
Licensor shall notify the Licensee(s) within thirty (30) days after receiving
from Licensee a written request for a status update with respect thereto.

(e) For the purposes of this Section 3.2 only, notices concerning abandoning and
assignment of Patents may be sent by e-mail to an e-mail account designated by
each Party for sending and receiving such notices, each of which e-mail accounts
as of the date hereof is set forth below and can be changed by sending advance
written notice to the other Parties at their identified e-mail accounts:

 

Email Account for DuPont: erik.w.perez@dupont.com Email Account for CHEMOURS FC:
patentlegal@chemours.com Email Account for CHEMOURS TT: patentlegal@chemours.com

Section 3.3 Sale of Licensed Patents by Licensor. Licensor and its Affiliates
shall be free to sell, convey or transfer any Patent licensed by it hereunder so
long as the sale, conveyance or transfer is accomplished subject to any rights
hereunder of each Licensee and its Affiliates.

Section 3.4 Ownership. As between the Parties, Licensee acknowledges and agrees
that (i) CHEMOURS FC owns the CHEMOURS FC Licensed Patents, CHEMOURS TT owns the
CHEMOURS TT Licensed Patents and DuPont owns the DuPont Licensed IP, (ii) except
as provided in Section 3.2, neither Licensee, nor its Affiliates or its
Sublicensees, will acquire any ownership rights in the Licensed IP owned by the
Licensor, and (iii) Licensee shall not, and shall cause its Affiliates and its
Sublicensees to not, represent that they have an ownership interest in any of
the Licensed IP owned by the Licensor.

Section 3.5 No Additional Obligations. This Agreement shall not obligate either
Party to disclose to the other Party, or maintain, register, prosecute, pay for,
enforce, or otherwise manage any Intellectual Property except as expressly set
forth herein.

 

21



--------------------------------------------------------------------------------

ARTICLE IV

ENFORCEMENT

Section 4.1 Notification. If Licensee becomes aware of (a) any Third Party
activities that constitute, or would reasonably be expected to constitute, an
infringement, misappropriation, or other violation of any Exclusively Licensed
IP licensed to such Licensee in the field where the Licensee has an exclusive
license hereunder (“Third Party Infringement”) or (b) any written Third Party
allegations of invalidity or unenforceability of any Exclusively Licensed IP
licensed to such Licensee (“Invalidity Allegations”), Licensee shall promptly
notify Licensor thereof in writing.

Section 4.2 Defense and Enforcement. Licensor shall have the sole initial right,
but not the obligation, to elect to bring an Action or enter into settlement
discussions regarding Third Party Infringements and Invalidity Allegations with
respect to any Exclusively Licensed IP licensed by such Licensor at Licensor’s
sole expense. If Licensor does not so elect for a Third Party Infringement or
Invalidity Allegation with respect to such Exclusively Licensed IP within
one-hundred eighty (180) days after receiving notice from Licensee pursuant to
Section 4.1, or Licensor providing notice to Licensee thereof, Licensor shall
promptly notify Licensee in writing and such Licensee shall have the right to
bring an Action or enter into settlement discussions regarding such Third Party
Infringement or Invalidity Allegations at its sole expense; provided, further,
that (i) if Licensor does not bring such an Action or elect to (or does not
notify Licensee of its election to) bring such an Action for a Third Party
Infringement or to defend an Invalidity Allegation with respect to such
Exclusively Licensed IP by ten (10) Business Days before the deadline for filing
the applicable filing or response, such Licensee shall have the right to bring
an Action regarding such Third Party Infringement or Invalidity Allegations at
its sole expense, and (ii) Licensor shall have no liability for failing to so
notify Licensee as provided in this sentence of this Section 4.2. The Party that
elects to bring an Action or enters into settlement discussions in accordance
with this Section 4.2 (the “Enforcing Party”) shall control such Action or
settlement discussions (as applicable). Notwithstanding the foregoing, if
Invalidity Allegations arise in an opposition, interference, reissue proceeding,
reexamination or other proceeding before any patent office, the Licensor of the
applicable Patent shall have the right to defend such Invalidity Allegations or
enter into settlement discussions with respect thereto.

Section 4.3 Cooperation. If the Enforcing Party brings an Action or enters into
settlement discussions in accordance with Section 4.2, each other Party shall
provide reasonable assistance in connection therewith, at the Enforcing Party’s
request and expense. The Enforcing Party shall keep such other Party(ies)
regularly informed of the status and progress of such Action or settlement
discussions and shall reasonably consider comments of the other Party(ies) in
connection therewith. Notwithstanding anything to the contrary herein, such
other Party(ies) may, at its sole discretion and expense, join as a party to
such Action or proceeding; provided that, if necessary for standing purposes,
such Party(ies) shall so join such Action or proceeding upon the Enforcing
Party’s reasonable request and at the Enforcing Party’s expense. Such other
Party(ies) shall have the right to be represented by counsel (which shall act in
an advisory capacity only, except for matters solely directed to such Party) of
its own choice in any such Action or proceeding at its own expense.

 

22



--------------------------------------------------------------------------------

Section 4.4 Settlements. Notwithstanding anything to the contrary herein, the
Enforcing Party shall not settle any Third Party Infringement or Invalidity
Allegations without the prior written consent (not to be unreasonably withheld)
of (i) DuPont (if CHEMOURS FC or CHEMOURS TT is the Enforcing Party) or
(ii) either CHEMOURS FC or CHEMOURS TT (if DuPont is the Enforcing Party), in
each case if doing so would (a) adversely affect the validity, enforceability,
or scope, or admit non-infringement, of any Licensed IP owned by another Party
as Licensor, (b) give rise to liability or any other obligations of the other
Party, its Affiliates, or its Sublicensees for which the Party settling the
matter is unwilling or unable to, and otherwise does not, provide full
indemnification or (c) specifically or by operation of law, grant or waive any
of Licensor’s rights under any Licensed IP owned by another Party as Licensor
(including the right to exclude or bring an action for recovery of damages).

Section 4.5 Costs, Expenses, and Damages. Any and all amounts recovered by the
Enforcing Party in any Action regarding a Third Party Infringement or Invalidity
Allegation or settlement thereof shall, unless otherwise agreed, including in an
agreement in connection with obtaining consent to settlement, be allocated first
to reimburse the Enforcing Party’s out-of-pocket costs and expenses incurred in
connection with such Action or settlement and next to DuPont’s (if CHEMOURS FC
or CHEMOURS TT is the Enforcing Party) or CHEMOURS FC’s and CHEMOURS TT’s
collective (if DuPont is the Enforcing Party) out-of-pocket costs and expenses
incurred in connection with such Action or settlement. Any and all such
recovered amounts remaining following such initial allocation shall be
(i) retained by the Licensee with respect to amounts recovered with respect to
any Exclusively Licensed IP licensed to such Licensee, and (ii) otherwise
retained by the Licensor.

Section 4.6 Patent Challenge Provision.

(a) During the Term, in the event any Party or its Affiliate (such Party, the
“Challenging Party”) determines to initiate or participate in a Patent Challenge
against (i) DuPont, any of its Affiliates or any other owner of any of the
DuPont Licensed Patents (if CHEMOURS FC or CHEMOURS TT is the Challenging Party)
or (ii) CHEMOURS FC or CHEMOURS TT, any of their respective Affiliates or any
other owner of any of the CHEMOURS FC Licensed Patents or CHEMOURS TT Licensed
Patents (as applicable) (if DuPont is the Challenging Party) (such of DuPont
with respect to the foregoing clause (i) or CHEMOURS FC or CHEMOURS TT with
respect to the foregoing clause (ii), the “Challenged Party”, and such Patents
with respect to such Patent Challenge, the “Challenged Patents”), the
Challenging Party shall provide the Challenged Party with at least ninety
(90) days prior written notice of such determination (“90 Day Notice Period”),
and together with such notice, a competent opinion of counsel outlining the
legal position the Challenging Party intends to assert against the Challenged
Patents. Without limiting the foregoing, and subject to the remaining provisions
of this Section 4.6, the Challenging Party hereby further agrees to bring any
such Patent Challenge with respect to any United States Patent in the United
States District Court for the District of Delaware in Wilmington, Delaware or
the United States Patent and Trademark Office, as applicable. During the 90 Day
Notice Period: (i) the Parties may refer this matter to their respective
management in order to attempt to resolve the dispute; and (ii) the Challenged
Party shall have a right to give notice to the Challenging Party of the
Challenged Party’s intent to have the dispute addressed by either binding or
non-binding alternative dispute resolution proceedings, held in Wilmington,
Delaware or, in the case of EMEA patent properties, in Geneva, Switzerland, in
accordance with fair and equitable practices recommended by the American
Arbitration Association, and upon providing such notice, any Patent Challenge
shall be subject to such alternative dispute resolution proceeding. The
Challenged Party may share information concerning any Patent Challenge with a
co-owner or licensee of any challenged patent or patent application, and legal
counsel.

 

23



--------------------------------------------------------------------------------

(b) In the event that the Patent Challenge under the foregoing clause (a) is to
be brought in a country that has a time period for bringing a Patent Challenge
of four (4) months or less from the Patent grant date, the 90-Day Notice Period
shall be reduced to thirty (30) days.

(c) In the event that any Patent Challenge brought under the foregoing clause
(a) does not result in final determination that all of the Challenged Patents
are invalid and unenforceable, the Challenging Party shall reimburse the
Challenged Party for all legal fees and expenses incurred in its defense of the
Patent Challenge.

(d) The foregoing Patent Challenge provisions shall not apply in the situation
that a Party or its Affiliate is defending itself against any Action asserting
the infringement or other violation of the applicable Challenged Patent.

ARTICLE V

DISCLAIMERS; LIMITATIONS OF LIABILITY; OTHER COVENANTS

Section 5.1 Disclaimer. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO
THE CONTRARY, ALL LICENSES IN THIS AGREEMENT, INCLUDING WITH RESPECT TO ALL
PATENTS AND KNOW-HOW (INCLUDING THE DUPONT LICENSED ENGINEERING AND PROCESS
STANDARDS AND POLICIES), ARE BEING MADE WITHOUT ANY REPRESENTATION OR WARRANTY
OF ANY NATURE (A) AS TO THEIR VALUE OR FREEDOM FROM ANY SECURITY INTERESTS;
(B) AS TO TITLE, NONINFRINGEMENT, VALIDITY, ACCURACY OF INFORMATIONAL CONTENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE (WHETHER OR NOT A PARTY OR
ITS AFFILIATES KNOWS OR HAS REASON TO KNOW ANY SUCH PURPOSE) OR ANY OTHER
MATTER, INCLUDING ANY WARRANTY (EXPRESS OR IMPLIED, ORAL OR WRITTEN), WHETHER
ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, BY COURSE OF
DEALING OR OTHERWISE; OR (C) AS TO THE LEGAL SUFFICIENCY TO GRANT ANY RIGHTS
THEREIN AND AS TO ANY CONSENTS OR APPROVALS (INCLUDING APPROVALS FROM ANY
GOVERNMENTAL ENTITIES) REQUIRED IN CONNECTION HEREWITH OR THEREWITH, AND NEITHER
PARTY, NOR ANY OF ITS REPRESENTATIVES, MAKES OR HAS MADE ANY REPRESENTATION OR
WARRANTY, AND HEREBY EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR ORAL, AT LAW OR IN EQUITY, IN
CONNECTION WITH THIS AGREEMENT, INCLUDING WITH RESPECT TO THE LICENSED IP,
INCLUDING WITH RESPECT TO THE MATTERS DESCRIBED IN THE FOREGOING CLAUSES
(A)-(C). WITHOUT LIMITING THE FOREGOING, EACH LICENSEE HEREBY ACKNOWLEDGES AND
AGREES THAT ALL LICENSES IN THIS AGREEMENT, INCLUDING WITH RESPECT TO ALL
PATENTS AND KNOW-HOW (INCLUDING THE DUPONT LICENSED ENGINEERING AND PROCESS
STANDARDS AND POLICIES), ARE BEING MADE “AS IS, WHERE IS,” AND, INTER ALIA,
SUBJECT TO ANY AGREEMENTS OF THE PARTIES EXISTING AS OF THE EFFECTIVE DATE, AND
EACH LICENSEE SHALL BEAR THE ECONOMIC AND LEGAL RISKS THAT ANY LICENSES IN THIS
AGREEMENT, INCLUDING WITH RESPECT TO ALL PATENTS AND KNOW-HOW AND THE DUPONT
LICENSED ENGINEERING AND PROCESS STANDARDS AND POLICIES, SHALL PROVE TO BE
INSUFFICIENT OR OTHERWISE IMPAIRED.

 

24



--------------------------------------------------------------------------------

Section 5.2 Limitations on Liability. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, AND EXCEPT AS SET FORTH IN, AND SUBJECT TO, THE
SEPARATION AGREEMENT, AND EXCEPT TO THE EXTENT PROHIBITED BY APPLICABLE LAW, NO
PARTY SHALL BE LIABLE TO ANY OTHER PARTY OR ANY THIRD PARTY FOR ANY PUNITIVE,
SPECIAL, CONSEQUENTIAL, EXEMPLARY, INCIDENTAL OR INDIRECT DAMAGES (INCLUDING
LOST OR ANTICIPATED REVENUES OR PROFITS OR LOSS OF BUSINESS REPUTATION OR
OPPORTUNITY RELATING TO THE SAME), ARISING FROM ANY CLAIM RELATING TO THIS
AGREEMENT, INCLUDING THE BREACH OR ALLEGED BREACH OF THIS AGREEMENT, THE PATENTS
OR KNOW-HOW, OR ANY IMPROVEMENT, WHETHER SUCH CLAIM IS BASED ON WARRANTY,
CONTRACT, STATUTE, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE,
EVEN IF AN AUTHORIZED REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE POSSIBILITY
OR LIKELIHOOD OF SAME, AND WHETHER OR NOT ARISING FROM THE OTHER PARTY’S SOLE,
JOINT, OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, CRIMINAL LIABILITY, OR OTHER
FAULT.

Section 5.3 Compliance. All activities of DuPont, CHEMOURS FC and CHEMOURS TT
and their respective Affiliates pursuant to this Agreement shall comply with all
applicable Laws, including the export control Laws of the United States.

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Disclosure and Use Restrictions. Except as expressly provided herein
(including in the Schedules hereto), each Recipient agrees that it shall, and
shall cause its Affiliates and its Sublicensees to keep confidential and shall
not publish or otherwise disclose any Confidential Technical Information at any
time after the Effective Date. A Recipient may use Confidential Technical
Information only to the extent within its licensed or retained rights thereto
under this Agreement. The restrictions in the two immediately preceding
sentences shall not apply (including with respect to DuPont Licensed Engineering
and Process Standards, except where otherwise stated) to disclosure of
Confidential Technical Information as to which a Party is a Recipient:

(a) to the Recipient’s Affiliates or its or their respective directors,
officers, employees, agents, contractors and advisors (“Representatives”) to the
extent reasonably necessary for the Recipient to perform its obligations or
exercise its rights under this Agreement, provided that such Representatives
have undertaken an obligation of secrecy through an agreement with Recipient or
its Affiliate or through professional ethical obligations arising out of a
professional relationship with Recipient or its Affiliate;

 

25



--------------------------------------------------------------------------------

(b) to Third Parties (including suppliers (including contractors), customers and
potential customers) (but not in the context of a license or a sublicense),
provided that such disclosure is subject to secrecy and non-use obligations of a
customary nature for disclosures of confidential Know-How of a similar nature
(including that, for the avoidance of doubt, such disclosures shall be
consistent with the good faith practices and policies of the Recipient based
upon (i) the subject matter (e.g., type and depth (extent or level of detail))
of the applicable Confidential Technical Information and (ii) the identity of
the recipient thereof (e.g., the same recipients or similarly situated
recipients));

(c) in publications in the ordinary course of business within the fields
licensed to or retained by such Recipient hereunder, provided that such
disclosure is of the general type of information of the nature that is normally
published in trade literature, brochures, technical, business or news
publications, MSDS’s and the like without a secrecy obligation;

(d) pursuant to an order of a court or other Governmental Entity or as required
by applicable Law (including if required by applicable Law in connection with a
Recipient’s good-faith pursuit of a bona fide business interest); provided that
the Recipient provides the Licensor to the extent practicable with reasonable
advance written notice thereof and uses diligent and commercially reasonable
efforts and reasonably cooperates with the Licensor to obtain confidential
treatment and, if available, an appropriate protective order therefor, if
applicable, and only furnishes that Confidential Technical Information that it
is advised by counsel that it is legally required to furnish;

(e) to the extent such Confidential Technical Information is incorporated into
an application for a Patent filed in the ordinary course of business or in
related papers (e.g., information disclosure statements, office action
responses, appeal briefs, declarations, interference papers) and only to the
extent reasonably believed required by applicable Law by Patent counsel for the
Recipient in connection with any such application or related papers at the time
of such filing or response;

(f) to Recipient’s Sublicensees (or, where DuPont is the Recipient, any of
DuPont’s licensees or sublicensees) to the extent reasonably necessary to enable
such Persons to exercise any license or sublicense rights (as applicable) that
they have been granted to or retained under the Licensed IP licensed pursuant to
the terms hereof, provided that wholly owned Affiliates shall be subject to
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in this Article VI and other Persons shall be subject to secrecy and
non-use obligations of a customary nature for disclosures of confidential
Know-How of a similar nature (including that, for the avoidance of doubt, such
disclosures shall be consistent with the good faith practices and policies of
the Recipient based upon (i) the subject matter of (e.g., type and depth (extent
or level of detail)) of the applicable Confidential Technical Information) in
such context and (ii) the identity of the recipient thereof (e.g., the same
recipients or similarly situated recipients); and

(g) subject to Section 7.2, to the extent reasonably necessary in connection
with a potential or actual financing or assignment or sale of all or
substantially all of the business or assets or any portion thereof to which this
Agreement relates to the extent permitted hereunder, provided that such Persons
shall be subject to obligations of confidentiality and non-use subject to
secrecy and non-use obligations of a customary nature for disclosures of
confidential Know-How of a similar nature (including that, for the avoidance of
doubt, such disclosures shall be consistent with the good faith practices and
policies of the Recipient based upon (i) the subject matter of (e.g., type and
depth (extent or level of detail)) of the applicable Confidential Technical
Information) in such context and (ii) the identity of the recipient thereof
(e.g., the same recipients or similarly situated recipients).

 

26



--------------------------------------------------------------------------------

Section 6.2 Notification by the Receiving Party. The Recipient shall promptly
notify the Licensor of any unauthorized possession, use or knowledge, or attempt
thereof, of Confidential Technical Information of the Licensor by any Person
which may become known to the Recipient.

Section 6.3 DuPont Licensed Engineering and Process Standards and Policies.
Notwithstanding any other provision of this Agreement, the DuPont Licensed
Engineering and Process Standards and Policies licensed hereunder shall (a) not
be disclosed or provided by CHEMOURS FC or CHEMOURS TT to any Person other than
their Affiliates that have a reasonable need to access such information for
purposes of conducting the Chemours Business (subject to the terms hereof) and
maintain the confidentiality thereof, (b) not include any other Know-How
(including any standards, tools, and documents) referenced but not specifically
and fully disclosed, explicated, and set forth therein, (c) be implemented and
used by CHEMOURS FC and CHEMOURS TT subject to their own training with respect
thereto (and DuPont shall have no obligation with respect to any such training),
and (d) be destroyed by CHEMOURS FC, CHEMOURS TT or any of their Affiliates, in
relevant part, upon CHEMOURS FC, CHEMOURS TT or any of their Affiliates
determining that the same has become obsolete or superseded by any other
standard, protocol, policy, or process (or, upon the expiration of the one
(1) year transition period, following a Change of Control as provided in
Section 7.2). The Parties acknowledge that from time to time applicable Law may
conflict with and supersede aspects of DuPont Licensed Engineering and Process
Standards and Policies.

Section 6.4 Transfer of Know-How. For the avoidance of doubt, nothing under this
Agreement shall obligate Licensor to provide or otherwise make available to
Licensee any copies or embodiments of any Know-How or make or provide or
otherwise make available to Licensee any updates to any Know-How (even if
Licensor or its Affiliates updates same for their own use).

Section 6.5 Survival. The confidentiality and nondisclosure obligations of this
Article VI shall survive the expiration or termination of this Agreement in
perpetuity.

 

27



--------------------------------------------------------------------------------

ARTICLE VII

TERM

Section 7.1 Term. Except as provided in Section 7.2, the terms of the licenses
and other grants of rights under this Agreement shall as applicable, survive any
expiration or earlier termination of this Agreements, and shall extend for the
following durations: (a) with respect to each Patent that is included in
Licensed IP, until expiration of the last Valid Claim included in such Patent
and (b) with respect to all Know-How that is included in Licensed IP, until the
earlier of (i) the twentieth (20th) anniversary of the Effective Date (without
limiting the perpetual confidentiality and nondisclosure obligations set forth
in Article VI) or (ii) when such Know-How becomes subject to an exception
provided in the definition of “Confidential Technical Information”, unless
earlier terminated pursuant to the provisions hereof (collectively, the “Term”).
Except as provided in Section 7.2, after the twentieth (20th) anniversary of the
Effective Date (without limiting the perpetual confidentiality and nondisclosure
obligations set forth in Article VI), all licenses and reservations concerning
the Licensed Know-How (other than the DuPont Licensed Engineering and Process
Standards and Policies) shall automatically become fully-paid, perpetual and
irrevocable, and each Party shall have the non-exclusive right to use the
Licensed Know-How for any and all products and fields of use, including the
right to license or sublicense the same to anyone. Except as otherwise expressly
set forth in Section 7.2, this Agreement may not be terminated unless agreed to
in writing by the Parties.

Section 7.2 Termination of Licenses to the DuPont Licensed Engineering Process
Standards and Policies for Change of Control.

(a) In the event of a Change of Control of CHEMOURS FC, CHEMOURS TT or any of
their Affiliates to a DuPont Competitor (or to any Affiliate of a DuPont
Competitor where such Change of Control would give the DuPont Competitor or any
of its Affiliates rights in or access to the DuPont Licensed Engineering Process
Standards and Policies, or any successor thereof or thereto, the licenses
granted to CHEMOURS FC and CHEMOURS TT with respect to the DuPont Licensed
Engineering and Process Standards and Policies shall immediately and
automatically terminate; provided that CHEMOURS FC and CHEMOURS TT shall,
subject to and only to the extent permitted under Section 2.1(c), be permitted
to continue to use such DuPont Licensed Engineering and Process Standards and
Policies for a period up to the Standards Adopted Date to the extent necessary
to operate and maintain the applicable Chemours Assets (subject to the terms
hereof) and transition to alternative engineering process standards and
policies.

(b) Upon termination of any license hereunder pursuant to Section 7.2(a),
CHEMOURS FC and CHEMOURS TT shall, and shall ensure that the Chemours
Sublicensees, within fifteen (15) Business Days of any request by DuPont
following the transition period set forth in Section 7.2(a), return to DuPont
or, at CHEMOURS FC’s or CHEMOURS TT’s election, destroy all DuPont Licensed
Engineering and Process Standards and Policies that are in their possession or
control as of the date of termination, including all copies, adaptations,
translations and derivative works thereof. Without limiting the foregoing, upon
expiration or termination of the license granted in Section 2.1(c), CHEMOURS FC
and CHEMOURS TT shall, and shall ensure that the Chemours Sublicensees, within
fifteen (15) Business Days of any request by DuPont, return to DuPont, or at
CHEMOURS FC’s or CHEMOURS TT’s election destroy all DuPont Licensed Engineering
and Process Standards and Policies that are in their possession or control as of
the date of expiration or termination, and CHEMOURS FC and CHEMOURS TT shall
provide to DuPont a certification from a duly authorized officer of CHEMOURS FC
or CHEMOURS TT (as applicable) certifying that CHEMOURS FC or CHEMOURS TT (as
applicable) has destroyed all such DuPont Licensed Engineering and Process
Standards and Policies, including all copies, adaptations, translations and
derivative works thereof.

 

28



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Amendment. This Agreement may not be modified or amended except by
an agreement in writing signed by the Parties.

Section 8.2 Waiver. Any consent required or permitted to be given by any Party
to the other Parties under this Agreement shall be in writing and signed by the
Party giving such consent and shall be effective only against such Party. No
failure or delay on the part of any Party in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, or agreement herein, nor shall any
single or partial exercise of such right preclude other or further exercise
thereof or any other right.

Section 8.3 Complete Agreement. This Agreement, including the Appendices,
Schedules and Exhibits hereto, shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments, course of dealings and writings with respect
to such subject matter. Without limiting the foregoing, this Agreement amends
and restates in its entirety as of the Effective Date that Second Amended and
Restated Intellectual Property Cross-License Agreement between the Parties of
even date herewith, and all references to such Intellectual Property
Cross-License Agreement shall refer to this Agreement. Notwithstanding any other
provision in this Agreement to the contrary, for clarity, with respect to any IT
Assets in which any Patents or Know-How is contained, stored, represented or
embodied, this Agreement shall govern each Party’s rights and obligations with
respect to such Patents or Know-How.

Section 8.4 Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any Party without the prior written consent of
the other Parties (not to be unreasonably withheld or delayed), and any attempt
to assign any rights or obligations arising under this Agreement without such
consent shall be void. Notwithstanding the foregoing, this Agreement shall be
assignable, in whole or in part, to (i) an Affiliate or (ii) a bona fide Third
Party in connection with a merger, reorganization, consolidation or the sale or
other transfer of all or a portion of the business or assets of a Party or its
Affiliates to which this Agreement relates, so long as the resulting, surviving
or transferee entity assumes all of the applicable obligations of the relevant
Party by operation of law or pursuant to a written agreement (provided that, for
clarity, CHEMOURS FC and CHEMOURS TT shall not assign their respective rights
hereunder with respect to the DuPont Licensed Engineering and Process Standards
and Policies to a DuPont Competitor (or to any Affiliate of a DuPont Competitor,
or any successor thereof or thereto), where such assignment would give the
DuPont Competitor or any of its Affiliates rights in or access to the DuPont
Licensed Engineering Process Standards and Policies, without DuPont’s prior
written consent, except, subject to Section 7.2, in the case of a Change of
Control). No assignment permitted by this Section 8.4 shall release the
assigning Party from liability for the full performance of its obligations under
this Agreement prior to such assignment (or, with respect to any assignments of
this Agreement in part, following such assignment with respect to such parts of
this Agreement not so assigned). At the written request of a Party, the other
Party shall promptly notify the requesting Party in writing of all Persons to
which this Agreement or any part hereof has been assigned (and provide any other
information reasonably requested in connection therewith).

 

29



--------------------------------------------------------------------------------

Section 8.5 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The Parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions. With respect to this, if a country or other
jurisdiction does not permit perpetual confidentiality provisions then such
provisions herein shall be interpreted to run for ninety-nine (99) years or the
longest term permitted by applicable Law in such location.

Section 8.6 Notices. Except as provided in Section 3.2(e) and without limiting
Section 8.7, all notices, requests, claims, demands, and other communications
hereunder shall be in English, shall be in writing and shall be given or made
(and shall be deemed to have been duly given or made upon receipt) by delivery
of an original via overnight courier service or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 8.6):

If to CHEMOURS FC, to:

The Chemours Company FC, LLC

1007 Market Street

Wilmington, DE 19899

Attention:    Corporate Secretary

If to CHEMOURS TT, to:

The Chemours Company TT, LLC

1007 Market Street

Wilmington, DE 19899

Attention:    Corporate Secretary

 

30



--------------------------------------------------------------------------------

If to DuPont, to:

E. I. du Pont de Nemours and Company

1007 Market Street

Wilmington, DE 19898

Attn:    General Counsel

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attn:    Lou R. Kling

            Brandon Van Dyke

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

Section 8.7 Notifications and Elections with respect to CHEMOURS FC and CHEMOURS
TT. Notwithstanding anything to the contrary herein, (i) any notices or other
rights required to be provided to CHEMOURS FC or CHEMOURS TT or both may be
provided to CHEMOURS FC or CHEMOURS TT, at DuPont’s option, and shall be
effective as to both CHEMOURS FC and CHEMOURS TT in such event, and (ii) any
notices provided, consents or approvals of elections made or activities
conducted by CHEMOURS FC or CHEMOURS TT hereunder shall be binding upon both
CHEMOURS FC and CHEMOURS TT unless expressly stated otherwise by CHEMOURS FC or
CHEMOURS TT in such notice, consent or approval.

Section 8.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof,
provided that all questions concerning the construction or effect of patent
applications and patents, and the provisions of the agreement concerning patent
challenges, shall be decided in accordance with the laws of the country in which
the particular patent application or patent concerned has been filed or granted,
as the case may be.

Section 8.9 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Parties agree that the Party or Parties to this Agreement who are
or are to be thereby aggrieved shall, subject and pursuant to the terms of
Appendix II (including for the avoidance of doubt, after compliance with all
notice and negotiation provisions therein), have the right to specific
performance and injunctive or other equitable relief of its or their rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that the remedies at law for any breach or threatened breach of
this Agreement, including monetary damages, are inadequate compensation, that no
adequate remedy at law would exist and damages would be difficult to determine,
that any defense in any action for specific performance that a remedy at law
would be adequate is hereby waived, and that any requirements for the securing
or posting of any bond with such remedy are hereby waived.

 

31



--------------------------------------------------------------------------------

Section 8.10 Dispute Resolution. The provisions of Appendix II shall govern any
Disputes in accordance with the terms thereof.

Section 8.11 Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by a Licensor are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code regardless of the form or type of intellectual property
under or to which such rights and licenses are granted and regardless of whether
the intellectual property is registered in or otherwise recognized by or
applicable to the United States of America or any other country or jurisdiction.
The Parties agree that the Parties, as licensees of such rights under this
Agreement, will retain and may fully exercise all of their rights and elections
under the United States Bankruptcy Code. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against a Party under
the United States Bankruptcy Code, the Party hereto that is not a Party to such
proceeding will be entitled to a complete duplicate of (or complete access to,
as appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non-subject Party’s
possession, will be promptly delivered to it (a) upon any such commencement of a
bankruptcy proceeding upon the non-subject Party’s written request therefore,
unless the Party subject to such proceeding continues to perform all of its
obligations under this Agreement or (b) if not delivered under clause (a) above,
following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefore by the non-subject Party.

Section 8.12 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 8.13 Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to each of the Parties. Facsimile transmission
(including the e-mail delivery of documents in Adobe PDF format) of any signed
original counterpart and/or retransmission of any signed facsimile transmission
shall be deemed the same as the delivery of an original.

Section 8.14 Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, and except as otherwise expressly set forth herein,
all costs and expenses (including legal fees, accounting fees, investment
banking fees, and filing fees) incurred in connection with the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses.

Section 8.15 Parties in Interest. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns. Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than DuPont, CHEMOURS TT
and CHEMOURS FC (and their respective Subsidiaries) and their respective
successors and permitted transferees and assigns, any rights or remedies under
or by reason of this Agreement.

 

32



--------------------------------------------------------------------------------

Section 8.16 Construction. The Parties acknowledge that each Party and its
counsel have reviewed and revised this Agreement and that any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of this Agreement.

Section 8.17 Relationship of the Parties. Nothing contained herein shall be
deemed to create a partnership, joint venture, or similar relationship between
the Parties. Neither Party is the agent, employee, joint venturer, partner,
franchisee, or representative of the other Party. Each Party specifically
acknowledges that it does not have the authority to, and shall not, incur any
obligations or responsibilities on behalf of the other Party. Notwithstanding
anything to the contrary in this Agreement, each Party (and its officers,
directors, agents, employees, and members) shall not hold themselves out as
employees, agents, representatives, or franchisees of the other Party or enter
into any agreements on such Party’s behalf.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

E. I. DU PONT DE NEMOURS AND COMPANY By:

/s/ Chen Wang

Name: Chen Wang Title: Corporate Counsel THE CHEMOURS COMPANY FC, LLC By:

/s/ Nigel Pond

Name: Nigel Pond Title: Vice President THE CHEMOURS COMPANY TT, LLC By:

/s/ Nigel Pond

Name: Nigel Pond Title: Vice President

Signature Page to Third Amended and Restated Intellectual Property Cross-License
Agreement



--------------------------------------------------------------------------------

Appendix I

Certain Definitions

“Action” shall mean any demand, action, claim, suit, countersuit, arbitration,
inquiry, subpoena, case, litigation, proceeding or investigation (whether civil,
criminal, administrative or investigative) by or before any court or grand jury,
any Governmental Entity or any arbitration or mediation tribunal.

“Affiliate” shall mean, when used with respect to a specified Person, a Person
and at a point in, or with respect to a period of, time, a Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such specified Person at such point in or
during such period of time. For the purposes of this definition, “control”, when
used with respect to any specified Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other interests, by Contract or otherwise. It is expressly agreed that Chemours
and its Subsidiaries shall not be deemed Affiliates of DuPont or any of its
Affiliates.

“Ancillary Agreements” shall mean any agreements to be entered into by and
between DuPont or any of its Affiliates, on one hand, and Chemours or any of its
Affiliates, on the other hand in connection with the transactions contemplated
under the Separation Agreement.

“Business Day” shall mean any day other than Saturday or Sunday and any other
day on which commercial banking institutions located in New York, New York are
required, or authorized by Law, to remain closed.

“Chemours” shall mean The Chemours Company.

“Contract” shall mean any agreement, contract, subcontract, obligation, binding
understanding, note, indenture, instrument, option, lease, promise, arrangement,
release, warranty, license, sublicense, insurance policy, benefit plan, purchase
order or legally binding commitment or undertaking of any nature (whether
written or oral and whether express or implied).

“Governmental Entity” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission, department, board, bureau or court, whether domestic,
foreign, multinational, or supranational exercising executive, legislative,
judicial, regulatory, self-regulatory or administrative functions of or
pertaining to government and any executive official thereof.

“Intellectual Property” shall mean all U.S. and foreign: (i) trademarks, trade
dress, service marks, certification marks, logos, slogans, design rights, names,
corporate names, trade names, Internet domain names, social media accounts and
addresses and other similar designations of source or origin, together with the
goodwill symbolized by any of the foregoing (collectively, “Trademarks”);
(ii) Patents; (iii) copyrights and copyrightable subject matter, excluding
Know-How (collectively, “Copyrights”); (iv) Know-How; (v) all applications and
registrations for the foregoing; and (vi) all rights and remedies against past,
present, and future infringement, misappropriation, or other violation thereof.

 

Appendix I-1



--------------------------------------------------------------------------------

“IT Assets” shall mean all software, computer systems, telecommunications
equipment, databases, Internet Protocol addresses, data rights and
documentation, reference, resource and training materials relating thereto, and
all Contracts (including Contract rights) relating to any of the foregoing
(including software license agreements, source code escrow agreements, support
and maintenance agreements, electronic database access contracts, domain name
registration agreements, website hosting agreements, software or website
development agreements, outsourcing agreements, service provider agreements,
interconnection agreements, governmental permits, radio licenses and
telecommunications agreements).

“Law” shall mean any applicable U.S. or non-U.S. federal, national,
supranational, state, provincial, local or similar statute, law, ordinance,
regulation, rule, code, income tax treaty, order, requirement or rule of law
(including common law) or other binding directives promulgated, issued, entered
into or taken by any Governmental Entity.

“Person” shall mean any natural person, firm, individual, corporation, business
trust, joint venture, association, bank, land trust, trust company, company,
limited liability company, partnership, or other organization or entity, whether
incorporated or unincorporated, or any Governmental Entity.

“Security Interest” shall mean any mortgage, security interest, pledge, lien,
charge, claim, option, right to acquire, voting or other restriction,
right-of-entry, covenant, condition, easement, encroachment, restriction on
transfer, or other encumbrance of any nature whatsoever, excluding restrictions
on transfer under securities Laws.

“Subsidiary” shall mean with respect to any Person (i) a corporation, fifty
percent (50%) or more of the voting or capital stock of which is, as of the time
in question, directly or indirectly owned by such Person and (ii) any other
Person in which such Person, directly or indirectly, owns fifty percent (50%) or
more of the equity or economic interest thereof or has the power to elect or
direct the election of fifty percent (50%) or more of the members of the
governing body of such entity. It is expressly agreed that Chemours and its
Subsidiaries shall not be deemed Subsidiaries of DuPont or any of its
Affiliates.

 

Appendix I-2



--------------------------------------------------------------------------------

Appendix II

Dispute Resolution

Section 1.1 Negotiation. In the event of a controversy, dispute or Action
arising out of, in connection with, or in relation to the interpretation,
performance, nonperformance, validity or breach of this Agreement or otherwise
arising out of, or in any way related to, this Agreement or the transactions
contemplated hereby, including any Action based on contract, tort, statute or
constitution (collectively, “Disputes”), the general counsels of the Parties (or
such other individuals designated by the respective general counsels) and/or the
executive officers designated by the Parties, shall negotiate for a reasonable
period of time to settle such Dispute; provided that such reasonable period
shall not, unless otherwise agreed by the Parties in writing, exceed ninety
(90) days (the “Negotiation Period”) from the time of receipt by a Party of
written notice of such Dispute (“Dispute Notice”); provided, further, that in
the event of any arbitration in accordance with Section 1.2 of this Appendix II,
the Parties shall not assert the defenses of statute of limitations and laches
arising during the period beginning after the date of receipt of the Dispute
Notice, and any contractual time period or deadline under this Agreement to
which such Dispute relates occurring after the Dispute Notice is received shall
not be deemed to have passed until such Dispute has been resolved.

Section 1.2 Arbitration. If the Dispute has not been resolved for any reason
after the Negotiation Period, such Dispute shall be submitted to final and
binding arbitration administered in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”) then in effect (the
“Rules”), except as modified herein.

(a) The arbitration shall be conducted by a three-member arbitral tribunal (the
“Arbitral Tribunal”). The claimant shall nominate one arbitrator in accordance
with the Rules, and the respondent shall nominate one arbitrator in accordance
with the Rules within twenty-one days (21) after the appointment of the first
arbitrator. The third arbitrator, who shall serve as chair of the Arbitral
Tribunal, shall be jointly nominated by the two party-nominated arbitrators
within twenty-one (21) days of the confirmation of the appointment of the second
arbitrator. If any arbitrator is not appointed within the time limit provided
herein, such arbitrator shall be appointed by the AAA in accordance with the
listing, striking and ranking procedure in the Rules. The arbitrators shall be
attorneys with experience in intellectual property disputes.

(b) The arbitration shall be held, and the award shall be rendered, in New York,
New York, in the English language.

(c) For the avoidance of doubt, by submitting their dispute to arbitration under
the Rules, the Parties expressly agree that all issues of arbitrability,
including all issues concerning the propriety and timeliness of the commencement
of the arbitration (including any defense based on a statute of limitation, if
applicable), the jurisdiction of the Arbitral Tribunal, and the procedural
conditions for arbitration, shall be finally and solely determined by the
Arbitral Tribunal.

(d) Without derogating from Section 1.2(e) of this Appendix II, the Arbitral
Tribunal shall have the full authority to grant any pre-arbitral injunction,
pre-arbitral attachment, interim or conservatory measure or other order in aid
of arbitration proceedings (“Interim Relief”). The parties shall exclusively
submit any application for Interim Relief to only: (A) the Arbitral Tribunal; or
(B) prior to the constitution of the Arbitral Tribunal, an Emergency Arbitrator
appointed in the manner provided for in the Rules. Any Interim Relief so issued
shall, to the extent permitted by applicable Law, be deemed a final arbitration
award for purposes of enforceability, and, moreover, shall also be deemed a term
and condition of this Agreement subject to specific performance in Section 8.9.
The foregoing procedures shall constitute the exclusive means of seeking Interim
Relief, provided, however, that (i) the Arbitral Tribunal shall have the power
to continue, review, vacate or modify any Interim Relief granted by an Emergency
Arbitrator; (ii) in the event an Emergency Arbitrator or the Arbitral Tribunal
issues an order granting, denying or otherwise addressing Interim Relief (a
“Decision on Interim Relief”), any Party may apply to enforce or require
specific performance of such Decision on Interim Relief in any court of
competent jurisdiction; and (iii) any Party shall retain the right to apply for
freezing orders to prevent the improper dissipation of transfer of assets to a
court of competent jurisdiction.

 

Appendix II-1



--------------------------------------------------------------------------------

(e) The Arbitral Tribunal shall have the power to grant any remedy or relief
that it deems just and equitable and that is in accordance with the terms of
this Agreement, including specific performance and temporary or final injunctive
relief, provided, however, that the Arbitral Tribunal shall have no authority or
power to limit, expand, alter, amend, modify, revoke or suspend any condition or
provision of this Agreement, nor any right or power to award punitive, exemplary
or treble damages.

(f) The Arbitral Tribunal shall have the power to allocate the costs and fees of
the arbitration, including reasonable attorneys’ fees and costs as well as those
costs and fees addressed in the Rules, between the parties in the manner it
deems fit.

(g) Arbitration under this Appendix II shall be the sole and exclusive remedy
for any Dispute, and any award rendered thereby shall be final and binding upon
the parties as from the date rendered. Judgment on the award rendered by the
Arbitral Tribunal may be entered in any court having jurisdiction thereof,
including any court having jurisdiction over the relevant Party or its Assets.

Section 1.3 Treatment of Arbitration. The Parties agree that any arbitration
hereunder shall be kept confidential, and that the existence of the proceeding
and all of its elements (including any pleadings, briefs or other documents
submitted or exchanged, any testimony or other oral submissions, and any awards)
shall be deemed confidential, and shall not be disclosed beyond the Arbitral
Tribunal, the Parties, their counsel, and any Person necessary to the conduct of
the proceeding, except as and to the extent required by law and to defend or
pursue any legal right. In the event any Party makes application to any court in
connection with this Section 1.3 of this Appendix II (including any proceedings
to enforce a final award or any Interim Relief), that party shall take all steps
reasonably within its power to cause such application, and any exhibits
(including copies of any award or decisions of the Arbitral Tribunal or
Emergency Arbitrator) to be filed under seal, shall oppose any challenge by any
third party to such sealing, and shall give the other Party immediate notice of
such challenge.

Section 1.4 Continuity of Service and Performance. Unless otherwise agreed in
writing, the Parties shall continue to provide service and honor all other
commitments under this Agreement during the course of dispute resolution
pursuant to the provisions of this Appendix II with respect to all matters not
subject to such dispute resolution.

 

Appendix II-2



--------------------------------------------------------------------------------

Section 1.5 Consolidation. The arbitrator may consolidate an arbitration under
this Agreement with any arbitration arising under or relating to the Ancillary
Agreements or any other agreement between the parties entered into pursuant
hereto, as the case may be, if the subject of the Disputes thereunder arises out
of or relates essentially to the same set of facts or transactions. Such
consolidated arbitration shall be determined by the arbitrator appointed for the
arbitration proceeding that was commenced first in time.

 

Appendix II-3